Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as originally filed does not teach or suggest that the rigid body is a “trapezoidal prism” or “frustopyramid” as now recited in claim 19.  This language constitutes new matter.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
Claims 1-8, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herre et al (US 2011/0262622; equivalent to WO 2010/046064) in view of Hu et al (US2011/0012961) and Makita et al (JP2003-251813; [see English translation]) for reasoning substantially set forth in the final office action as of 7/21/22.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable because the combined prior art while teaching a coating product applicator with features of printing nozzles each including an outlet channel emerging in the a downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of a rigid body of the applicator, wherein the discharge orifices of these nozzles extend along at least two nonparallel planes, and wherein the printing nozzles distributed on a first face of the rigid body of the applicator are configured to activate independently of the printing nozzles distributed on a second face of the rigid body of the applicator when the coating product applicator is operating, the combined prior art does not teach or suggest the rigid body being parallelepiped having six faces including a front face that is planar; a rear face that is planar and parallel to the front face; two longitudinal faces that are planar and parallel to one another; and two transverse faces that are planar and parallel to one another; wherein the said first face with distributed printing nozzles corresponds to the front face, and said second face with distributed printing nozzles corresponds to one of the two longitudinal faces or the two transverse faces.

Response to Arguments
All Applicants’ arguments filed 10/21/2022 are acknowledged but are not deemed persuasive. 
Applicants contend that all obvious rejections based on the teachings of Herre et al (US 2011/0262622; equivalent to WO 2010/046064) in view of Hu et al (US2011/0012961) and Makita et al (JP2003-251813; [see English translation]) should be withdrawn for multiple reasons. 
In response, the instantly claimed invention has been maintained as being obvious based on the teachings of Herre, Hu, and Makita because the claimed features of the coating product applicator of claim 1 and depending claims, with exception of the allowable subject matter above, appear to be a combination of known structural features used in the art to effect multi-dimensional printing of a given object.  This is deemed obvious and would not rise to a level to warrant patentability.  Finally, a prima facie case of obviousness has been established and the motivation for the combination has been provided as required by Graham v. Deere such that the instantly claimed invention remains rejected with the exception of the allowable subject matter of claims 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/19/2022